Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 8/19/2022 include amendments to the claims. Claims 1-10 and 21 are pending. Claims 11-20 have been cancelled. Claim 21 has been newly added.
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach that the transport pipe has an inner diameter part that faces an outer circumferential surface of the gasket and a plurality of communication holes that is defined at the inner diameter part of the transport pipe; whereby a plurality of port connection are defined at positions corresponding to the plurality of communication holes and receive an entrance portion of one of the plurality of nozzle water supply ports: Myong et al. teaches  a transport pipe 151, 152, 157 configured to guide water received through the inlet port to the plurality of circulation nozzles 160, 170, and a plurality of nozzle water supply ports 123 configured to supply water guided along the transport pipe 151, 152, 157 to the plurality of circulation nozzles 160, 170, wherein the transport pipe 151, 152, 157 defines a plurality of communication holes (see outlets of 157) configured to communicate with the plurality of nozzle water supply ports 123, respectively, the plurality of communication holes being disposed at an inner diameter part of the transport pipe 151, 152, 157 facing the gasket 120; the transport pipe 151, 152, 157 being configured to divide and guide water introduced through the inlet port in two directions (see figures 1-6, paragraphs [0067]- [0082]). Myong et al. does not explicitly teach a plurality of port connection grooves corresponding to the plurality of communication holes. Ozasa teaches a pipe connection structure (see abstract) with a port connection groove (see e.g. 24) defined at a position corresponding to the communication hole (of the main pipe 10), and at a circumference of the communication hole and configured to receive an entrance portion (see e.g. 16, 18, 56, 60) of the branch pipe 12; wherein the entrance portion is configured to be bonded to an inside of the port connection groove 24 at the inner diameter part; the entrance portion defining a port opening configured to receive water discharged from a corresponding communication hole and comprising a flange (see e.g. 18) that extends outward in a radial direction of the port opening, and wherein the port connection groove 24 has a shape corresponding to a shape of the flange, and allows the flange to be bonded to the inside of the corresponding port connection groove 24; allowing for excellent connective strength and sealing effect (see figures 1-7 and pages 3-5 of the translation). Since Myong et al. teaches an appliance with pipe connections and Ozasa teaches a pipe connection system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that port connection grooves may be disposed at a circumference of the communication holes and configured to receive an entrance portion of the nozzle water supply ports so as to allow for excellent connective strength and sealing effect, as shown to be known and conventional by Ozasa. Hence, it is readily apparent that, in the modified system, the plurality of communication holes would be defined on the inner diameter part of the transport pipe since the fluid is directed radially inward.
Regarding applicant’s arguments that none of the references teach that the transport pipe has an annular shape extending in a circumferential direction of the gasket: Myong et al. teaches that the transport pipe 151, 152, 157 has a partially annular shape (see e.g. figure 4) and is configured to extend adjacent to the outer circumference of the gasket 120, which is circular in shape, so as to direct fluid to the nozzles 160, 170. Moreover, the specification and drawings (see figures 3, 5, 8a, 8b, 9b) of the instant invention all show that the claimed annular shape of the transport pipe 71 is a partial annular shape.
Regarding applicant’s arguments that none of the references teach that the entrance portion of each of the plurality of nozzle water supply ports is bonded to an inside of one of the plurality of port connection grooves: Ozasa teaches a pipe connection structure (see abstract) with a port connection groove (see e.g. 24) defined at a position corresponding to the communication hole (of the main pipe 10), and at a circumference of the communication hole and configured to receive an entrance portion (see e.g. 16, 18, 56, 60) of the branch pipe 12; wherein the entrance portion is configured to be bonded to an inside of the port connection groove 24 at the inner diameter part; the entrance portion defining a port opening configured to receive water discharged from a corresponding communication hole and comprising a flange (see e.g. 18) that extends outward in a radial direction of the port opening, and wherein the port connection groove 24 has a shape corresponding to a shape of the flange, and allows the flange to be bonded to the inside of the corresponding port connection groove 24; allowing for excellent connective strength and sealing effect (see figures 1-7 and pages 3-5 of the translation). Ozasa also teaches in pages 2 and 5 of the translation that an adhesive or other sealants may be used to form a bond between the main and branch pipe.  

Claim Objections
Claim objections have been withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Myong et al. (US20140033449) in view of Ozasa (JPHO8192457A).
Regarding claims 1-2, 4, Myong et al. teaches a washing machine (see abstract) comprising: a casing 110 that defines an introduction hole; a tub 132 that defines an entrance opening configured to communicate with the introduction hole; a drum 134 rotatably disposed in the tub 132; a pump 148 configured to pump water discharged from the tub 132; a gasket 120 that has an annular shape and that connects between the introduction hole and the entrance opening, the gasket 120 comprising a plurality of circulation nozzles 160, 170 configured to supply water into the drum 134; and a conduit 151, 152, 157, 123 fixed to the gasket 120 and configured to guide water pumped by the pump 148 to the plurality of circulation nozzles 160, 170, wherein the conduit 151, 152, 157, 123 comprises: an inlet port configured to receive water pumped by the pump 148, a transport pipe 151, 152, 157 configured to guide water received through the inlet port to the plurality of circulation nozzles 160, 170, the transport pipe 151, 152, 157 having an annular shape extending in a circumferential direction of the gasket 120, and a plurality of nozzle water supply ports 123 configured to supply water guided along the transport pipe 151, 152, 157 to the plurality of circulation nozzles 160, 170, wherein the transport pipe 151, 152, 157 comprises an inner diameter part that faces an outer circumferential surface of the gasket 120, a plurality of communication holes (see outlets of 157) configured to communicate with the plurality of nozzle water supply ports 123, respectively, the plurality of communication holes being disposed at an inner diameter part of the transport pipe 151, 152, 157 facing the gasket 120; the transport pipe 151, 152, 157 being configured to divide and guide water introduced through the inlet port in two directions (reads on claim 4) (see figures 1-6, paragraphs [0067]- [0082]). Myong et al. does not explicitly teach a plurality of port connection grooves corresponding to the plurality of communication holes. Ozasa teaches a pipe connection structure (see abstract) with a port connection groove (see e.g. 24) defined at a position corresponding to the communication hole (of the main pipe 10), and at a circumference of the communication hole and configured to receive an entrance portion (see e.g. 16, 18, 56, 60) of the branch pipe 12; wherein the entrance portion is configured to be bonded to an inside of the port connection groove 24 at the inner diameter part; the entrance portion defining a port opening configured to receive water discharged from a corresponding communication hole and comprising a flange (see e.g. 18) that extends outward in a radial direction of the port opening, and wherein the port connection groove 24 has a shape corresponding to a shape of the flange, and allows the flange to be bonded to the inside of the corresponding port connection groove 24 (reads on claim 2); allowing for excellent connective strength and sealing effect (see figures 1-7 and pages 3-5 of the translation). Since Myong et al. teaches an appliance with pipe connections and Ozasa teaches a pipe connection system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that port connection grooves may be disposed at a circumference of the communication holes and configured to receive an entrance portion of the nozzle water supply ports so as to allow for excellent connective strength and sealing effect, as shown to be known and conventional by Ozasa. Hence, it is readily apparent that, in the modified system, the plurality of communication holes would be defined on the inner diameter part of the transport pipe since the fluid is directed radially inward.
Regarding claim 3, Myong et al. and Ozasa together teach the limitations of claim 1. Myong et al. also teaches in figures 2-6 that the plurality of circulation nozzles 160, 170 are disposed at an inner circumferential part of the gasket 120; wherein the transport pipe 151, 152, 157 is disposed at an outer circumferential part of the gasket 120, and wherein each of the plurality of nozzle water supply ports 123 is configured to pass through the gasket 120 from the outer circumferential part to the inner circumferential part to thereby connect to one of the plurality of circulation nozzles 160, 170.
Regarding claim 5, Myong et al. and Ozasa together teach the limitations of claim 1. Myong et al. also teaches in paragraph [0081] that the transport pipe and the nozzle water supply ports 123 may be made of different materials.
Regarding claim 6, Myong et al. and Ozasa together teach the limitations of claim 1. Myong et al. also teaches in figure 4 that the transport pipe 151, 152, 157 comprises: a first pipe part 151 that extends from the inlet port to a first side of the gasket 120 and that is configured to guide a first portion of water introduced through the inlet port; and a second pipe part 152 that extends from the inlet port to a second side of the gasket 120 and that is configured to guide a second portion of water introduced through the inlet port.
Regarding claim 8, Myong et al. and Ozasa together teach the limitations of claim 1. Myong et al. also teaches in figure 4 and paragraph [0109] that the plurality of circulation nozzles 160, 170 are arranged at positions on the gasket 120 that are symmetrical with respect to a vertical extension line passing through a center of the gasket 120. 
Regarding claims 7 and 9-10, Myong et al. and Ozasa together teach the limitations of claim 1. Myong et al. also teaches in figure 3 that the gasket 120 comprises a direct water nozzle 161 disposed at an upper portion of the gasket 120 and configured to spray water supplied from a water source. Myong et al. does not explicitly teach that the circulation nozzles are disposed such that one is directly below the direct water nozzle and rearward of the direct water nozzle; or that the transport pipe is symmetrical with respect to the inlet port. However, since Myong et al. teaches that the circulation nozzles are disposed so as to provide spray to the interior portions of the drum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the number and location of circulation nozzles, and associated transport pipes maybe chosen according to the desired spray amount and location for the particular application. Furthermore, it has been determined that the duplication and rearrangement of parts constitute obvious design choices to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 21, Myong et al. and Ozasa together teach the limitations of claim 2. Myong et al. does not teach the particular shape of the flange. However, Ozasa teaches in pages 3-4 of the translation that the flange 18 is configured to be fitted into and correspond to the receiving groove (see e.g. groove corresponding to 24) thereby determining the mechanical connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the flange may be chosen so as to optimize the mechanical connection for the desired application. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711